UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1621


ACCELERATION ACADEMIES, LLC,

                     Plaintiff - Appellee,

              v.

CHARLESTON ACCELERATION ACADEMY, INC.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:20-cv-00062-MOC-DSC)


Submitted: May 14, 2021                                           Decided: May 28, 2021


Before AGEE and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Katie W. Hartzog, Michael B. Cohen, HARTZOG LAW GROUP LLP, Cary, North
Carolina; Kevin M. McKenna, Carolyn N. Flynn, MCKENNA SNYDER LLC, Exton,
Pennsylvania, for Appellant. Edward B. Davis, Joshua B. Durham, BELL, DAVIS &
PITT, P.A., Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charleston Acceleration Academy, Inc. (“CAA”) appeals from the district court’s

order denying its motion to vacate or modify the arbitration award (the “Award”) issued in

favor of Acceleration Academies, LLC (“AA”). On appeal, CAA contends that the Award

should be vacated because the arbitrator engaged in misbehavior causing prejudice to CAA,

the arbitrator manifestly disregarded the law with respect to CAA’s mitigation of damages

defense, and the Award fails to draw its essence from the parties’ agreement. Alternatively,

CAA asserts that the Award should be modified to reduce the damages awarded to AA.

We reject CAA’s arguments and thus affirm.

       We review de novo a district court’s denial of a motion to vacate or modify an

arbitration award. Brown & Pipkins, LLC v. Serv. Emps. Int’l Union, 846 F.3d 716, 723

(4th Cir. 2017) (motion to vacate); White Springs Agric. Chems., Inc. v. Glawson Invs.

Corp., 660 F.3d 1277, 1280 (11th Cir. 2011) (motion to modify). Generally, “judicial

review of an arbitration award in federal court is severely circumscribed and among the

narrowest known at law.” Jones v. Dancel, 792 F.3d 395, 401 (4th Cir. 2015) (internal

quotation marks omitted). “[A] federal court may vacate an arbitration award only upon a

showing of one of the grounds specified in the Federal Arbitration Act, see 9 U.S.C.

§ 10(a), or upon a showing of certain limited common law grounds.” * Patten v. Signator


       *
         Although we have continued to evaluate the merits of common law challenges to
arbitration awards, we have recognized that our power to vacate an award based on the
common law may be an open question after the Supreme Court’s decision in Hall Street
Associates, LLC v. Mattel, Inc., 552 U.S. 576, 581 (2008) (holding that Federal Arbitration
Act provides “exclusive” grounds for vacatur or modification of arbitration award). See
(Continued)
                                             2
Ins. Agency, Inc., 441 F.3d 230, 234 (4th Cir. 2006) (footnote omitted). In reviewing the

Award, “our province is not to determine the merits of the dispute between the parties but

rather to determine only whether the arbitrator did his job—not whether he did it well,

correctly, or reasonably, but simply whether he did it.” Interactive Brokers LLC v. Saroop,

969 F.3d 438, 445 (4th Cir. 2020) (internal quotation marks omitted).

       Having reviewed the record, including the Award, and the parties’ submissions on

appeal, we conclude that CAA has not met its “heavy burden” for vacating the Award. Id.

at 443. Indeed, CAA has shown neither that the arbitrator engaged in misbehavior within

the meaning of 9 U.S.C. § 10(a)(3), nor that the arbitrator manifestly disregarded the law.

See id. at 442 (explaining manifest disregard standard); Wachovia Sec., LLC v. Brand, 671

F.3d 472, 479-80 (4th Cir. 2012) (providing standard for § 10(a)(3) challenge). We further

conclude that CAA has failed to demonstrate that the Award does not draw its essence from

the parties’ agreement. See Choice Hotels Int’l, Inc. v. SM Prop. Mgmt., LLC, 519 F.3d

200, 207 (4th Cir. 2008) (recognizing that, “as long as the arbitrator is even arguably

construing or applying the contract and acting within the scope of his authority,” we will

not conclude that the arbitrator’s award “fails to draw its essence from the agreement at

issue”).




MCI Constructors, LLC v. City of Greensboro, 610 F.3d 849, 857 n.5 (4th Cir. 2010)
(discussing Hall Street Associates, LLC).

                                            3
       Finally, we are satisfied that CAA has not established any ground for modifying the

Award under 9 U.S.C. § 11. See Del Webb Cmtys., Inc. v. Carlson, 817 F.3d 867, 875 (4th

Cir. 2016) (explaining that § 11 “cabin[s]” court’s authority to modify arbitration award).

       Accordingly, we affirm the district court’s denial of CAA’s motion to vacate or

modify the Award. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             4